U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Keyuan Petrochemicals, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0538522 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (86) 574-8623-2955 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes o No x As of November 1, 2011, the Registrant has 57,579,490 shares of common stock outstanding and 5,400,010 shares of Series B Preferred Stock outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements 1 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Income (loss) 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 – 19 Item 2.Management’s Discussion and Analysis or Plan of Operation 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION 28 Item 1.Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2.Unregistered Sales of Equity Securities And Use Of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 4.(Removed and Reserved) 28 Item 5.Other Information 28 Item 6.Exhibits 28 -1- INTRODUCTORY NOTE Except as otherwise indicated by the context, references in this interim report on Form 10-Q (this “Form 10-Q”) to the “Company,” “Keyuan” “we”, “us” or “our” are references to the combined business of Keyuan Petrochemicals, Inc. and its consolidated subsidiaries.References to “Keyuan International” are references to our wholly-owned subsidiary, Keyuan International Group Limited”; references to “Keyuan HK” are references to our wholly-owned subsidiary, Keyuan Group Limited; references to “Ningbo Keyuan” are references to our wholly-owned subsidiary, Ningbo Keyuan Plastics Co.,Ltd.; references to “Ningbo Keyuan Petrochemicals” are to our wholly-owned subsidiary, Ningbo Keyuan Petrochemicals Co., Ltd. References to “China” or “PRC” are references to the People’s Republic of China.References to “RMB” are to Renminbi, the legal currency of China, and all references to “$” and dollar are to the U.S. dollar, the legal currency of the United States. Special Note Regarding Forward-Looking Statements This report contains forward-looking statements and information that are based on the beliefs of our management as well as assumptions made by and information currently available to us.Such statements should not be unduly relied upon.When used in this report, forward-looking statements include, but are not limited to, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan” and similar expressions, as well as statements regarding new and existing products, technologies and opportunities, statements regarding market and industry segment growth and demand and acceptance of new and existing products, any projections of sales, earnings, revenue, margins or other financial items, any statements of the plans, strategies and objectives of management for future operations, any statements regarding future economic conditions or performance, uncertainties related to conducting business in China, any statements of belief or intention, and any statements or assumptions underlying any of the foregoing.These statements reflect our current view concerning future events and are subject to risks, uncertainties and assumptions.There are important factors that could cause actual results to vary materially from those described in this report as anticipated, estimated or expected, including, but not limited to:competition in the industry in which we operate and the impact of such competition on pricing, revenues and margins, volatility in the securities market due to the general economic downturn; Securities and Exchange Commission (the “SEC”) regulations which affect trading in the securities of “penny stocks,” and other risks and uncertainties.Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward- looking statements, even if new information becomes available in the future.Depending on the market for our stock and other conditional tests, a specific safe harbor under the Private Securities Litigation Reform Act of 1995 may be available.Notwithstanding the above, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) expressly state that the safe harbor for forward-looking statements does not apply to companies that issue penny stock.Because we may from time to time be considered to be an issuer of penny stock, the safe harbor for forward-looking statements may not apply to us at certain times. -2- PART I – FINANCIAL INFORMATION KEYUAN PETROCHEMICALS, INC. AND SUBSIDIAIRES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, Note (Unaudited) ASSETS Current assets: Cash 3 $ $ Pledged bank deposits Bills receivable Inventories 4 Prepayments to suppliers 5 Consumption tax refund receivable 6 Amounts due from related parties 23 Other current assets 7 Deferred income tax assets Total current assets Property, plant and equipment, net 8 Intangible assets, net 9 Land use rights 10 Prepayments for property, plant and equipment 5 - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term bank borrowings 11 $ $ Bills payable Current portion of long-term bank borrowings 12 Accounts payable Advances from customers 13 Accrued expenses and other payables 14 Income taxes payable 18 Dividends payable Amounts due to related parties 23 Total current liabilities Long-term bank borrowings 12 Total liabilities Series B convertible preferred stock: Par value: $0.001; Authorized: 5,400,010shares 6% cumulative dividend with liquidation preference over common stock Issued and outstanding: 5,400,010 shares liquidation preference of $20,250,000 Commitments and contingencies 19 - - Stockholders’ equity: Series M convertible preferred stock: Par value: $0.001; Authorized: 47,658 shares; Issued and outstanding: nil at June 30, 2011 and December 31,2010 - - Common stock: Par value: $0.001; Authorized: 100,000,000 shares; Issued and outstanding: 57,579,490 shareson June 30, 2011 and 57,577,840 shareson December 31, 2010 Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed consolidated financial statements. -3- KEYUAN PETROCHEMICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Note For the Three Months Ended For the Six Months Ended June 30, June 30, Sales Third parties Related parties 23 Total Sales $ Cost of sales Third parties Related parties 23 Total Cost of sales Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses (Loss) income from operations ) Other income (expenses): Interest income Interest expense ) Foreign exchange gain (loss), net - Liquidated damages expense 15 ) ) Non-operating income (expenses) 17 ) Total other income (expenses) ) ) (Loss) income before income taxes ) Income tax expense 18 Net income (loss) attributable to Keyuan Petrochemicals Inc. stockholders ) Dividends to Series A convertible Preferred stockholders - Dividends to Series B convertible preferred stockholders 15 - - Net (loss) income attributable to Keyuan Petrochemicals Inc. common stockholders $ ) $ $ $ Net (loss) income attributable to Keyuan Petrochemicals Inc. stockholders $ ) $ $ $ Other comprehensive income Foreign currency translation adjustment Comprehensive (loss) income $ ) $ $ $ (Loss)earningsper share: Attributable to common stock: - Basic 20 $ ) $ $ $ - Diluted 20
